DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 are currently under examination. Claim 1 is amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Hyun Yong Lee on 02/26/2021.
The application has been amended the claims as follows:
1. (currently amended) A method of preparing an aryne-grafted carbon-supported catalyst, comprising the steps of:
(A) dispersing a carbon-supported platinum (Pt/C) catalyst to a solution containing a compound represented by the following Chemical Formula 2 dissolved in a solvent to obtain a dispersion: 
[Chemical Formula 2]

    PNG
    media_image1.png
    224
    167
    media_image1.png
    Greyscale
;
(B) introducing at least one reaction catalyst to the dispersion to carry out aryne cycloaddition; and
(C) separating and recovering a compound represented by Chemical Formula 1 modified the carbon-supported platinum (Pt/C) catalyst[[,]] after the completion of [[the]] a reaction:
[Chemical Formula 1]

    PNG
    media_image2.png
    218
    171
    media_image2.png
    Greyscale

1 and R2 are the same or different, and each is independently selected from the group consisting of H, F and C1-C6 alkyl groups; 
-X is selected from -Si(CH3)3 and –F;
-Y is selected from -O-SO2-CF3 and –H; and
bonding to the carbon support occurs at two sites marked by wavy lines,
wherein the reaction catalyst is at least one selected from CsF, Mg and KF, and the solvent is at least one selected from CH3CN and THF.
2. (canceled) 
3. (previously presented) The method of preparing an aryne-grafted carbon-supported catalyst according to claim 1, wherein the carbon-supported catalyst and the compound represented by Chemical Formula 2 are introduced at a weight ratio of 1:0.1-1.
Allowable Subject Matter
Claims 1 and 3 are allowed.
The closest prior art is Zhong et al. (Chem. Commun., 2010, 46, 7340-7342, submitted by applicants in IDS).
Regarding claims 1-3, Zhong et al. teach a method of making aryne-modified graphene AG (applicant’s aryne-grafted carbon-supported catalyst wherein the aryne is bonded to the graphene)) as shown below (page 7340):

    PNG
    media_image3.png
    325
    774
    media_image3.png
    Greyscale

as per applicant claim 1. Therefore, the claim 1 is allowed. As such, the dependent claim 2 is allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 


/YUN QIAN/           Primary Examiner, Art Unit 1732